                 IN THE UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF ARKANSAS
                          NORTHERN DIVISION


EDDIE A. POINDEXTER                                              PETITIONER


v.                      NO. 3:20-cv-00009 DPM-PSH


DEXTER PAYNE                                                    RESPONDENT


                                   ORDER


      Petitioner Eddie A. Poindexter (“Poindexter”) has filed a pleading

that has been construed as a motion for an order. See Docket Entry 31. In

the motion, he seeks assistance in filing pleadings with the Clerk of the

Jackson County Circuit Court and the Clerk of the Washington County

Circuit Court. The motion is denied. In the first instance, it is for the state

courts of Arkansas to resolve any filing difficulties he is experiencing.

      IT IS SO ORDERED this 9th day of April, 2020.




                                    __________________________________
                                      UNITED STATES MAGISTRATE JUDGE
